            Case 1:20-cr-00128-LTS Document 24 Filed 06/29/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(


UNITED STATES OF AMERICA                                      Consent Order of Restitution

               V.

CRISTIAN HALCHIAS                                             Docket No. 20 Cr. 128 -LTS-JMF
                                                                                        XXX


       Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Elizabeth A. Hanft,

Assistant United States Attorney, of counsel; the presentence rep01i; the Defendant's conviction

on Counts One and Two of the above Information; and all other proceedings in this case, it is

hereby ORDERED that:


       1.      Amount of Restitution

       Cristian Halchias, the Defendant, shall pay restitution in the total amount of $39,345.94,

pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664, to the victims of the offenses charged in Counts

One and Two. The names, addresses, and specific amounts owed to each victim are set f01ih in

the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States

Attorney's Office of a change of address of a victim, the Clerk of the Comi is authorized to send

payments to the new address without further order of this Comi.

               A.      Joint and Several Liability

       Restitution is joint and several with any defendant ordered to make restitution for the

offenses in this matter and under 19 Cr. 651 (LTS), to the extent specified in the orders of

restitution applicable to those defendants. The Defendant's liability for restitution shall continue

unabated until either the defendant has paid the app01iioned amount of $39,345.94, or every



                                                 1
Case 1:20-cr-00128-LTS Document 24 Filed 06/29/20 Page 2 of 5
Case 1:20-cr-00128-LTS Document 24 Filed 06/29/20 Page 3 of 5
Case 1:20-cr-00128-LTS Document 24 Filed 06/29/20 Page 4 of 5
 Case 1:20-cr-00128-LTS Document 24 Filed 06/29/20 Page 5 of 5




By:----+­
John Calcagni,
One Custom H se Street, Ste 300, Providence, RI 02903
Tel:(401) 351-5100



SO ORDERED:
 /s/ Laura Taylor Swain                                  6/29/2020
==========================
HONORABLE      JESSE M. FURMAN                          DATE
UNITED STATES DISTRICT JUDGE
Honorable Laura Taylor Swain




                                    5
